IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





WR-41,168-06


EX PARTE CHARLES DEAN HOOD




ON APPLICATION FOR ORIGINAL WRIT OF HABEAS CORPUS
IN CAUSE NO. W296-80233-90 FROM THE

296TH DISTRICT COURT OF COLLIN COUNTY



Per Curiam.  Price, J., filed a concurring statement.  Johnson, J., dissents for
the reasons stated in her opinions in Ex parte Alba and Ex parte Chi.

ORDER


	We have before us an original application for writ of habeas corpus, a motion for
leave to file that application, and a motion for stay of execution.  Applicant asserts his
execution will violate his Eighth Amendment right against cruel and unusual punishment.
	Applicant was convicted of the capital murder of Ronald Williamson and Tracie Lynn
Wallace.  The jury answered the special issues in such a manner that a sentence of death was
imposed on August 29, 1990.  This Court affirmed the conviction and sentence on direct
appeal.  Hood v. State, AP-71,167 (Tex. Crim. App. November 24, 1993) cert. denied, 513 

 HOOD   -2-
U.S. 834 (1994).  Applicant's initial application for writ of habeas corpus was denied.  Ex
parte Hood, WR-41,168-01 (Tex. Crim. App. April 21, 1999).  Applicant filed a subsequent
application in the trial court on May 24, 2004.  The subsequent application was dismissed. 
Ex parte Hood, WR-41,168-02 (Tex. Crim. App. April 13, 2005).  Applicant filed a second
subsequent application on June 22, 2005.  We remanded to the convicting court for resolution
of the claim.  When the case was returned to this Court we held that applicant had, in fact,
not met the requirements of Article 11.071, Section 5, for consideration of subsequent claims
and dismissed his application.  Ex parte Hood, 211 S.W.3d 767 (Tex. Crim. App. 2007).  On
May 6, 2008, applicant moved this Court to reconsider his direct appeal, we denied the
motion.  Hood v. State, No. AP-71,167 (Tex. Crim. App. May 14, 2008).  Applicant filed a
subsequent application for writ of habeas corpus and an original application for writ of
habeas corpus on June 12, 2008.  We dismissed the application filed under Article 11.071
and denied leave to file the original application.  Ex parte Hood, WR-41,168-04 & WR-41,164-05 (Tex. Crim. App. June 16, 2008).  The claim raised today could have been raised
in the June 12, 2008 applications, but was not.
	Leave to file the application is denied and applicant's motion for stay of execution is
denied.
	IT IS SO ORDERED THIS THE 17TH DAY OF JUNE, 2008.
Do Not Publish